DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	 Claims 1-13 are presented for examination.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levy et al (hereafter, “Levy”), US 2015/0363795 A1, in view of Baughman et al (hereafter, “Baughman”), US 2019/0068367 A1.

Regarding claim 1, Levy teaches an information processing apparatus (i.e., Fig. 1) comprising: 
Circuitry configured to:
acquire information regarding an arbitrary purpose (i.e., receive Education information, such as Education Learning source (I-01), Education Subjects and Curriculums (I-02), page 3 paragraph [0052] and page 8 paragraph [0102]) and history information of a user (i.e., acquires and collects students’ usage data, page 3 paragraph [0051] and page 5 paragraph [0066]); 
generate a comparison point model based on the information regarding the arbitrary purpose and the history information (i.e., the results of this comparation are analyzed by the system to grade relevant aspects and properties of the student’s activities, for example…the Levels of Difficulty of education exercises that the given student needs help [0213]-0222]);
extract online information for provision by comparing the comparison point model and the online information (i.e., custom study guides and preparation plans…are generated…according to…, for example, by comparing the “Levels of Difficulty” of education exercises that the given student needs hep with to the levels of difficulty required by the relevant curriculum, page 16 paragraphs [0212]- [0221]); and 
control provision of the extracted online information to the user (i.e., automatically gathers, acquires and collects students’ usage data as they perform their routine learning assignments from any educational source for the purpose of accessing their achievements, and areas of interest, in order to able to provide students-related information and services that are based on this knowledge, page 3 paragraph [0051]). 
Levy does not explicitly teach information registered in a P2P database.
Baughman teaches information is registered in a P2P database (i.e., blockchain) (i.e., blockchain may store transactions/records relating to scrambled biometrics data for a user, cognitive state data for the user, Fig. 4A page 6 paragraph [0067]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Levy to register information in P2P database as taught by Baughman. One would be motivated to do so to improve security (i.e., Baughman, page 6 paragraph [0067]).
Regarding claim 2, Levy teaches information processing apparatus according to claim 1, wherein the circuitry is configured to support achievement of the purpose by the user by controlling the provision of the online information to the user (i.e., page 2 paragraph [0020]).
Regarding claim 3, Levy teaches the information processing apparatus according to claim 2, wherein the circuitry is configured to acquire information regarding a method of achieving the purpose, and the control unit controls the provision of the online information on a basis of the information regarding the method (i.e., page 16 paragraphs [0012]- [0018]).
Regarding claim 4, Levy teaches the information processing apparatus according to claim 3, wherein the information regarding the purpose or the information regarding the method is registered in the database (i.e., page 9 paragraphs [0015]- [0016]).
Levy does not explicitly teach wherein the information is registered in the P2P database.
Baughman teaches the information is registered in the P2P database (i.e., Fig. 4A, page 6 paragraph [0067]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Levy to register information in the P2P database as taught by Baughman. One would be motivated to do so to improve security (i.e., Baughman, page 6 paragraph [0067]).
Regarding claim 5, Levy teaches the information processing apparatus according to claim 4, wherein the circuitry is configured to control the provision of the online information using a predetermined program (i.e., page 3 paragraph [0051]).
Levy does not explicitly teach program provided in the P2P database and executed on the P2P database.
Baughman teaches program provided in the P2P database and executed on the P2P database data (i.e., Fig. 4A, page 6 paragraph [0067]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Levy to register blockchain data as taught by Baughman. One would be motivated to do so to improve security (i.e., Baughman, page 6 paragraph [0067]).
Regarding claim 6. Levy teaches the information processing apparatus according to claim 1, wherein the circuitry is configured to generate feature information of online information suitable for provision on a basis of the information regarding the purpose and the history information, and to control the provision of the online information on a basis of the feature information (i.e., page 3 paragraph [0051]).
Regarding claim 7, Levy teaches the information processing apparatus according to claim 1, wherein the information regarding the purpose is information regarding a learning course, and includes information regarding a topic, learning order, or a schedule of the learning course (i.e., page 2 paragraph [0020]).
Regarding claim 8, Levy teaches the information processing apparatus according to claim 7, wherein the history information includes learning history information, job history information, behavior history information, or purchase history information (i.e., page 13 paragraph [0179]) and the learning history information includes information regarding a progress situation in the learning course (i.e., page 2 paragraph [0020]). 
Regarding claim 9, Levy teaches the information processing apparatus according to claim 1, wherein the online information includes news information, blog information, paper information, or arbitrary information in social media disclosed on an Internet (i.e., page 7 paragraph [0094]).
Regarding claim 10, Levy teaches the information processing apparatus according to claim 1.
Levy does not teach the P2P database includes blockchain data.
Baughman teaches the P2P database includes blockchain data (i.e., Fig. 4A, page 6 paragraph [0067]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Levy to implement blockchain data as taught by Baughman. One would be motivated to do so to improve security (i.e., Baughman, page 6 paragraph [0067]).
Regarding claim 11, this claim recites an information processing method performed by an information processing apparatus claim 1, discussed above, same rationale of rejections is applied.

Regarding claim 12, this claim recites a non-transitory computer readable medium storing instructions that, when executed by a computer functions similar to claim 1, discussed above, same rationale of rejections is applied.

3.	Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levy, in view of Baughman as applied to claim 1 above, and further in view of Lee Sang Keun et al., KR 20120107891 A.

Regarding claim 13, Levy teaches the information processing apparatus to claim 1.
The combination of teachings of Levy and Baughman does not explicitly teach the online information is extracted by determining that a feature of the online information has a similarity to the comparison point model greater than a predetermined value.
Lee Sang Keun et al. teaches the online information is extracted by determining that a feature of the online information has a similarity to the comparison point model greater than a predetermined value (i.e., extracts web pages whose value of the web page similarity value is greater than a predetermined reference similarity value, page 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of teachings of Levy and Baughman to extract the online information by determining that a feature of the online information has a similarity to the comparison point model greater than a predetermined value as taught by Lee Sang Keun et al because it was conventionally employed in the art for supplying the online information according to the related subjects (i.e., Lee Sang Keun et al., abstract).

Response to Arguments
4.	Applicant's arguments filed 08/23/2022 have been fully considered but they are not persuasive.
In the remarks, Applicant argued in substance that
(A)	Prior art (i.e., Levy) fails to teach or suggest generate a comparison point model based on the information regarding the arbitrary purpose and the history information; and extract online information for provision by comparing the comparison point model and the online information.
As to point (A), Levy does teach generate a comparison point model (i.e.,  the Levels of Difficulty of education exercises that the given student needs help) based on the information regarding the arbitrary purpose and the history information (i.e., the results of this comparation are analyzed by the system to grade/generate relevant aspects and properties of the student’s activities, for example,…the Levels of Difficulty of education exercises that the given student needs help [0213]-0222]); and extract online information for provision by comparing the comparison point model and the online information (i.e., custom study guides and preparation plans…are generated…according to…, for example, by comparing the “Levels of Difficulty” of education exercises that the given student needs help with to the levels of difficulty required by the relevant curriculum, page 16 paragraphs [0212]-[0221]).

5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OANH DUONG whose telephone number is (571)272-3983. The examiner can normally be reached Max Flex Mon-Fri 6:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571)272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OANH DUONG/Primary Examiner, Art Unit 2441